


Exhibit 10(iii)A(68)




ACUITY BRANDS, INC.
2011 NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
(Effective as of December 1, 2011, as amended effective December 1, 2012)


1.
Purpose.

The Acuity Brands, Inc. 2011 Nonemployee Director Deferred Compensation Plan is
intended to increase the alignment of the interests of eligible members of the
Board with the interests of stockholders of Acuity Brands, Inc. (the
"Corporation") and increase their incentive to contribute to the success of the
Corporation's business by permitting Eligible Directors to elect to defer their
fees for investment into an interest bearing account or in Deferred Stock Units,
as hereinafter defined, on the terms and conditions set forth herein. This Plan
is effective as of December 1, 2011, except where otherwise noted, and
subsequently amended effective as of December 1, 2012.
2.
Definitions. When used in this Plan, unless the context otherwise requires:

2.1"Account" shall mean the records maintained by the Committee (or its
designee) to determine the Eligible Director's deferrals, to the Plan. Such
Account may be reflected as an entry in the Corporation's records, or as a
separate account under a trust or as a combination of both. The Committee may
establish such additional subaccounts as it deems necessary for the proper
administration of the Plan.
2.2"Annual Fee" shall mean the annual fee payable each calendar year to an
Eligible Director for service on the Board.
2.3"Board" shall mean the Board of Directors of the Corporation.
2.4"Board Meeting Fee" shall mean the fee payable to an Eligible Director for
attendance at any meeting of the Board.
2.5"Chairman Fee" shall mean the fee, if any, payable to an Eligible Director
for service as the Chairman of a committee of the Board.
2.6"Committee" shall mean the Compensation Committee of the Board or such other
committee as may be designated by the Board. In the absence of the appointment
of a Committee, the Board shall serve as the Committee.
2.7"Committee Meeting Fee" shall mean the fee payable to an Eligible Director
for attendance at any meeting of a committee of the Board.
2.8"Corporation" shall mean Acuity Brands, Inc., a Delaware corporation."
2.9"Deferred Stock Unit" shall mean a unit equivalent in value to a share of
Stock credited to the Account of an Eligible Director pursuant to Section 5.1
hereof.
2.10"Eligible Director" shall mean each member of the Board who is not at the
time of reference an employee of the Corporation or any Subsidiary.
2.11"Fair Market Value" shall mean the average of the high and low sales prices
of a share of Stock as reported on the New York Stock Exchange Composite Tape on
the five (5) trading dates immediately preceding the date for which such value
is being determined.
2.12"Investment Fund" shall mean an interest bearing fund providing a rate of
interest based upon an index or a rate specified by the Committee or such other
deemed investment fund (or funds) as the Committee may establish as the basis
for calculating earnings, gain and losses for all or a portion of the Eligible
Director's Account.
2.13"Optional Amount" shall mean the amount elected to be deferred by an
Eligible Director for any year during the term hereof pursuant to Section 5.2
hereof.




--------------------------------------------------------------------------------




2.14"Plan" shall mean the 2011 Acuity Brands, Inc. Nonemployee Director Deferred
Compensation Plan, as such Plan may be amended from time to time.
2.15"Section 409A" shall mean Section 409A of the Internal Revenue Code of 1986,
as amended ("Code"), and the regulations and rulings thereunder.
2.16"Stock" shall mean the Common Stock of the Corporation.
2.17“Stock Grant” shall mean shares of unrestricted Stock granted to an Eligible
Director pursuant to Section 5.1 hereof.
2.18"Subsidiary" shall mean any corporation more than 50% of whose stock having
general voting power is owned by the Corporation or by a Subsidiary of the
Corporation.
3.
Administration.

3.1The Plan shall be administered by the Committee.
3.2The Committee may make such rules and establish such procedures for the
administration of the Plan as it deems appropriate to carry out the purpose of
the Plan. The interpretation and application of the Plan or of any rule or
procedure, and any other matter relating to or necessary to the administration
of the Plan, shall be determined by the Committee, and any such determination
shall be final and binding on all persons.
4.
Stock Available for Issuance; Capital Adjustments.

4.1The maximum number of shares of Stock that may be issued under the Plan,
either as a Stock Grant or pursuant to Deferred Stock Units, is 300,000.
4.2In the event of a reorganization, recapitalization, stock split, reverse
stock split, stock dividend, spin-off, split-up, combination of shares, merger,
consolidation or a similar corporate transaction, the number or class of shares
of Stock available for issuance, and the number or class of shares of Stock
represented by Deferred Stock Units credited hereunder, shall be proportionately
adjusted in a manner deemed appropriate by the Committee to reflect any such
event or transaction.
5.
Deferrals and Stock Grants.

5.1Non-Cash Component of the Annual Fee.
(a) Mandatory Deferral. On each February, May, August and November occurring
after December 1, 2012, an amount equal to one-fourth of the non-cash component
of the Annual Fee shall automatically be credited to the Account of each
Eligible Director in the form of Deferred Stock Units.
(b) Stock Grants in Lieu of Mandatory Deferral. Notwithstanding Section 5.1(a),
with respect to any calendar year beginning after December 1, 2012, if the sum
of the number of shares of Stock held directly by the Eligible Director, plus
the number of Deferred Stock Units credited to an Eligible Director's Account
under this Plan, determined as of the November 30 of the preceding calendar
year, equals or exceeds the director Stock ownership requirements established
from time to time by the Board, then the non-cash component of the Annual Fee
shall be paid directly to the Eligible Director in the form of a Stock Grant.
5.2Deferral Election of Optional Amount. Each Eligible Director shall be
entitled to elect, with respect to each calendar year during the term of this
Plan, such portion of the cash component of the Annual Fee and such portion of
the Board Meeting Fee, the Committee Meeting Fee, and the Chairman Fee, if
applicable, which the Eligible Director desires to defer under the Plan. Such
election shall be made and submitted on or before December 31 of the year prior
to the start of each such year on such form as shall be determined from time to
time by the Committee, which the Committee may provide is a continuing deferral
election. On each February, May, August and November occurring after December 1,
2012, an amount equal to one-fourth of the Optional Amount shall automatically
be credited to the Account of each Eligible Director in the manner elected
pursuant to Section 5.3 below.
5.3Investment Election of Optional Amounts. The Eligible Director may elect to
have Optional Amounts, if any, credited in Deferred Stock Units or deemed to be
invested in the Investment Fund, provided that once the Eligible Director makes
such investment election for such year's deferrals, the election may not be
changed.




--------------------------------------------------------------------------------




5.4Dividends on Deferred Stock Units. As of each dividend payment date declared
with respect to the Stock, the Corporation shall credit to each Account an
amount equal to (i) the product of (x) the dividend per share of Stock payable
on such dividend payment date and (y) the number of Deferred Stock Units
credited to such Eligible Director's account as of the applicable dividend
record date. All dividends shall be credited to and deemed to be invested in the
Investment Fund. All amounts credited to an Eligible Director's Account
resulting from the crediting of dividends shall be paid in cash following
termination of service as a an Eligible Director.


6.
Payment of Account.

6.1Upon the termination of service of an Eligible Director, the Eligible
Director shall receive payment of his Account in the manner provided in this
Section 6. The amount credited to the Eligible Director's Account in Deferred
Stock Units shall be paid in shares of Stock and the amount credited to the
Investment Fund shall be paid in cash.
6.2The Account shall be paid in a lump sum or in five substantially equal annual
installments upon the Eligible Director's termination of service in accordance
with the Eligible Director's election on a form provided by the Committee at the
time the Eligible Director commences participation in the Plan and at such other
time as may be permitted by Section 409A (and the regulations promulgated
thereunder) and the Committee. Notwithstanding the foregoing, if an Eligible
Director who elected to have his Account paid in five substantially equal annual
installments dies prior to receiving all annual installments, the sum of all
remaining installments shall automatically be distributed within sixty (60) days
following the Eligible Director's date of death. An Eligible Director may, not
less than twelve (12) months prior to termination of service, elect to change
the method of payment of the Account, provided that (i) only one such change is
permitted and after such election change, the election is irrevocable, (ii) the
payment date for the Account will be deferred for 5 years, and (iii) the
election shall not become effective for 12 months. The change of election shall
be made on a form provided by the Committee.
6.3The holder of Deferred Stock Units shall have none of the rights of a
stockholder of the Corporation.
7.
Term of Plan.

The Plan shall remain in effect until all amounts have been paid under the terms
of the Plan, provided that no Deferred Stock Units may be granted on or after
the tenth anniversary of December 1, 2011.
8.
Amendment; Termination.

Subject to Section 409A, the Board may at any time and from time to time alter,
amend, suspend, or terminate the Plan in whole or in part. The termination or
any modification or amendment of the Plan shall not, without the consent of the
Eligible Director, affect his or her rights under a grant of Deferred Stock
Units or reduce the benefits that have accrued prior to the date of such action.
9.
Miscellaneous.

9.1The Eligible Director's Account and Deferred Stock Units granted hereunder
shall not be assignable or transferable by the Eligible Director except by will
or by the laws of descent and distribution.
9.2Nothing in the Plan shall be construed as conferring any right upon any
Eligible Director to continue as a member of the Board.
9.3The Plan and all rights hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.
9.4The Corporation shall have the right to require, prior to any payment
hereunder, payment by the recipient of any federal, state, local or other taxes
which may be required to be withheld or paid in connection with such payment
hereunder.
9.5An Eligible Director shall be an unsecured creditor of the Corporation with
respect to benefits under the Plan. The Corporation's obligations under the Plan
(i) with respect to Deferred Stock Units shall be an unsecured promise to
distribute shares of Stock at the times described herein, and (ii) with respect
to the Investment Fund shall be an unsecured promise to make cash payments at
the times described herein.
9.6The Plan is intended to satisfy, or to be excluded from, the requirements of
Section 409A and the Committee shall have the discretion to interpret, construe
and administer the Plan in a manner consistent with such intent. For purposes of
Section 409A, an Eligible Director's right to receive any installment payments
shall be treated as a right to receive a series of separate and distinct
payments.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Plan, as amended effective as of December 1, 2012, has
been executed by the Company as of the 28th day of October, 2012.
ACUITY BRANDS, INC.


By: ___________________________
Title: Chief Executive Officer




